MEMORANDUM BY THE COURT
The plaintiff is one of the so-called short-fine railways, and in its petition alleges that it sustained a deficit in railway operating income during the period of Federal control for the amount for which ,it asks judgment against the United States under what is known as the transportation act of 1920, 41 Stat. 456. The demurrer states in substance that no cause of action which is within the jurisdiction of the Court of Claims is alleged in the petition.
*205Section 204 of said act gave plaintiff a remedy if it incurred such a deficit as is covered by the act and this remedy would seem to be exclusive, as no other is provided. It presented .its case to the Interstate Commerce Commission in accordance therewith, as shown by the petition, and its claim was dismissed. The question of whether the petition states a cause of action upon which suit can be maintained in this court is controlled by the case of Wyandotte Terminal Railroad Co. v. United States, No. E-389, decided December 5, 1927, by the Court of Claims, 64 C. Cls. 329, wherein it was said that the remedy created by the statute was exclusive. Following the decision in that case the demurrer must be sustained and the petition dismissed. It is so ordered.